     Case 1:19-cv-01155-DAD-EPG Document 28 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
     TERRI STIVERS, on behalf of herself and            Case No. 1:19-cv-01155-DAD-EPG
10   all others similarly situated,
                                                        ORDER TO SHOW CAUSE FOR
11                        Plaintiff,                    FAILURE TO APPEAR
12             v.

13
     MONARCH RECOVERY
14   MANAGEMENT, INC.,

15                        Defendant.

16
               On May 28, 2020, the Court issued a minute order setting a telephonic mid-discovery
17
     status conference for June 11, 2020, at 2:30 p.m. (ECF No. 26). Counsel for Plaintiff Elliot
18
     Rosenberger appeared telephonically at the hearing. However, Defendant’s counsel did not
19
     appear.
20
               Because the Court “believe[d] there was possible confusion with the calendaring of [that]
21
     hearing,” the Court continued the telephonic mid-discovery status conference to June 23, 2020, at
22
     10:00 a.m. (ECF No. 26). Counsel for Plaintiff Russell Thompson appeared telephonically at the
23
     June 23, 2020 hearing. However, counsel for Defendant failed to appear at the June 23, 2020
24
     hearing, too.
25
               Accordingly, counsel for Defendant is ORDERED TO SHOW CAUSE why this Court
26
     should not impose sanctions for failure to appear at the June 23, 2020, hearing. Counsel shall
27
     respond to this Order to Show Cause, in writing, no later than June 30, 2020. Failure to respond
28

                                                       1
     Case 1:19-cv-01155-DAD-EPG Document 28 Filed 06/23/20 Page 2 of 2

 1   to this Order to Show Cause may result in the imposition of sanctions.
 2           The Court will reschedule the conference, if at all, after reviewing Defendant’s response
 3   to this order.
 4
     IT IS SO ORDERED.
 5

 6       Dated:       June 23, 2020                           /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
